DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response to the restriction requirement filed on August 17, 2020, has been received and entered.  Claims 1-14 have been amended and claims 15-20 have been newly added.  Claims 1-20 are pending in this instant application.
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-12 and 15-20 drawn to a method of increasing agronomic yield in the reply filed on August 17, 2020 is acknowledged.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 1-12 an and 15-20 are under consideration.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of PCT Patent Application Serial No. EP2017/054894 filed on March 2, 2017; and EP Patent Application Serial No. EP16158700.1 filed on March 4 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-12 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  : The claim recites a method of increasing agronomic yield comprising the steps of adding polyether-modified short-chain siloxanes of the formula (I) to the irrigation system.  However, the instant specification as filed discloses that in order for the polyether-modified short-chain siloxanes of the formula (I) to be able to increase agronomic yield both water and a fertilizer are require components for both the outdoor trial and green house trial (see para [0087] and [0099]).  There is no evidence that adding polyether-modified short-chain siloxanes of the formula (I) without the water or fertilizer would increase the agronomic yield.   The omitted elements are as follows: water and fertilizer.  
	Claims 2-12 and 15-20 are included in the instant rejection as they depend directly or indirectly from base claim 1.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
	Claims 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sieverding et al. (Pub. No.: US 2007/0213226; Pub. Date: Sep. 13, 2007) and Marczok et al. (Pub. No.: WO 2008/037373; Pub. Date April 3, 2008).

	As Marczok et al. (Pub. No.: WO 2008/037373; Pub. Date April 3, 2008) is in German an English translation has been provided and is referenced in the instant rejection.

	The claims recite a  method of increasing agronomic yield comprising the steps of adding polyether-modified short-chain siloxanes of the formula (I) to the irrigation system wherein the polyether-modified short-chain siloxanes of formula (I)
MaDbD'c    Formula (I)
with M = R^SiOm, D = R12Si02/2,    D‘ = R^SiO^,
where a    is 2,
b    is from 0 to 0.5,
c    is from 1 to 3,
R1    is independently hydrocarbyl having from 1 to 8 carbon atoms,
R2    is independently a poly ether radical of the formula (II)
-R30[CH2CH20]m[CH2CH(CH3)0]n R5    Formula (II)

m    = 2 to 30,
n    =from  0 to 10,
wherein
R3    are independently divalent hydrocarbyl radicals having 2 to 8 carbon atoms,
R5    is independently a hydrocarbyl radical having 1 to 16 carbon atoms or hydrogen,
and, if n is greater than 0, m/n = is 1 to 30 and
for all values of n claimed, if c is greater than or equal to 1.2, c*(m+n) = 12 to 50,
in the root region for increasing agronomic yield; wherein the method is free of herbicides, fungicides, nematicides, and insecticides.

Regarding claims 1, 8, and 18-20 Sieverding discloses the use of a silicone surfactant to enhance the efficacy and performance of agrochemical compositions [0047] and [0048], wherein the silicone surfactant comprises 

    PNG
    media_image1.png
    277
    420
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    120
    448
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    228
    452
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    373
    438
    media_image4.png
    Greyscale



	However, in the same field of endeavor of a method to improve the action of agrochemical compositions by administering an agrochemically active components and an adjuvant  to the irrigation system such as Silwet (page 3 top, page 5 paragraph 2), Marczok discloses that by protecting plants from pests such as arachnids, and mollusks it increase crop yields (page 29) and by treating thereby plants increases crop yields and stabize  (page34 bottom through page 35 top) wherein the  agrochemical active is in the soil and is activated by update by the roots (page 1 paragraphs 3 and 4).

Regarding claim 2, Sieverding discloses adding the siloxane to the irrigation in a periodic manner [0150].

Regarding claim 3, as the combination of Sieverding and Marczok discloses the instantly claimed method of adding formula I to the irrigation system of plants to increase agronomic yield as fully set forth above, it would be expected reduce the variability of harvest outcomes and stabilization as compared to composition without formula I, until and unless Applicant can provide evidence to the contrary.



Regarding claims 5 and 17, Marczok discloses the crop implemented in soil (Sandy loam soil) (page 3 middle). 

Regarding claim 6, Sieverding discloses wherein the plant is the annual plant wither wheat [0150].

Regarding claim 7, Sieverding discloses wherein the composition comprises adjuvants [0152].

Regarding claim 9, Sieverding discloses wherein the composition is reapplied after 7.5 and 8 days ([0150] Table 1).

Regarding claim 10, Seiverding discloses wherein the composition is applied once (i.e. noncontinous) [0163]. 

Regarding claim 11, Sieverding discloses wherein the composition is reapplied after 11 days ([0150] Table 1).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sieverding and Marczok to increase crop yields by 

    PNG
    media_image1.png
    277
    420
    media_image1.png
    Greyscale

And wherein the agrochemical includes algicides, attractants, repellants bactericides, rodenticides, sterilants, pant growth factors as disclosed by Sieverding, as a matter of combining prior art elements according to known methods, as instantly claimed, with a reasonable expectation of success at the time of filing.  One or ordinary skill in the art would be motivated to so in order to yield an economic benefit from the additional cost of adding a silicone surfactant to the irrigation of plants.  One who would have practiced the invention would have had a reasonable expectation of success because Marczok had already disclosed combining a silicone surfactant and an active to increase the crop yield while Sieverding provided guidance with respect the specific type of silicone surfactant and active.  It would have only required routine experimentation to modify the teachings of Marczok to increase crop yield by irrigating the crop with the combination of

    PNG
    media_image1.png
    277
    420
    media_image1.png
    Greyscale
 
And algicides, attractants, repellants bactericides, rodenticides, sterilants, or pant growth factors as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over of Sieverding et al. (Pub. No.: US 2007/0213226; Pub. Date: Sep. 13, 2007) and Marczok et al. (Pub. No.: WO 2008/037373; Pub. Date April 3, 2008) as applied to claims 1 and 9 above, and further in view of Lei (Pub. No.: CN103651051; Pub. Date: Mar. 26, 2014).

	As Lei (Pub. No.: CN103651051; Pub. Date: Mar. 26, 2014) is in Chinese a translation has been provided and is referenced in the instant rejection.

	Regarding claims 12 Sieverding et al. and Marczok et al. remains as applied to claims 1 and 9.  While the combination of references disclose a method to increase crop 

    PNG
    media_image1.png
    277
    420
    media_image1.png
    Greyscale

wherein the agrochemical includes algicides, attractants, repellants bactericides, rodenticides, sterilants, pant growth factors as fully set forth above, the combination does not disclose wherein the irrigation system to deliver the composition is a micro-irrigation system.
	However in the same field of endeavor of methods including the step of crop irrigation to deliver active agents to plants (abstract) Lei discloses the use of a micro-irrigation system (abstract).  
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sieverding, Marczok, and Lei to use a micro-irrigation system for delivery of active agents to plants as disclosed by Lei in a method to increase crop yields by administering a silicone surfactant and an  active as disclosed by Marczok wherein the silicone surfactant is 

    PNG
    media_image1.png
    277
    420
    media_image1.png
    Greyscale

And wherein the agrochemical includes algicides, attractants, repellants bactericides, rodenticides, sterilants, pant growth factors as disclosed by Sieverding, as a matter of combining prior art elements according to known methods, as instantly claimed, with a reasonable expectation of success at the time of filing.  One or ordinary skill in the art would be motivated to use a micro-irrigation system as it is water saving by providing water to the most developed area of a crop root system uniformly and quantitatively so that soil in a main root system movement area of a crop can be kept in an optimal water containing state all the time.   One who would have practiced the invention would have had a reasonable expectation of success because Marczok had already disclosed irrigating a crop with a combination of a silicone surfactant and an active to increase the crop yield while Lei disclosed the use of micro-irrigation to irrigate crops. .  It would have only required routine experimentation to modify the irrigation technique to use micro-irrigation as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.
Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617